ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, Robert A. Baron, of Englewood, and respondent’s counsel, John J. Sheehy, and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to “disability inactive” status in accordance with R.l:20-9(b).
IT IS ORDERED that:
1. Pursuant to R.l:20-9(b) Robert A. Baron of Englewood, admitted to practice in this state in 1962, is hereby transferred to “disability inactive” status, effective immediately, and until further Order of the Court.
2. Robert A. Baron is hereby restrained and enjoined from practicing law during the period that he remains on “disability inactive” status.
3. Robert A. Baron shall, pursuant to R.l:20-9(e), comply with Administrative Guideline 23 of the Office of Attorney Ethics governing incapacitated attorneys.